Section 7 of Chapter 15659 Acts 1931, House Bill 65-X, declares that certain roads which *Page 368 
were built or which may hereafter be built by the State Road Department as State Roads, or which were constructed or built by any county or special road and bridge district, were, are
and will be constructed as State projects and the cost of construction is and will be a "legitimate, proper state expense incurred for a general and state purpose and should be wholly borne by the State of Florida."
The section also declares that the money raised by certain counties and road districts and expended in the construction of roads that are now and heretofore designated as state roads by the Legislature were moneys expended, furnished, advanced, contributed or paid out on account of "expenses of the State in construction and building of said State roads to and for the general benefit of the State."
Those declarations are in direct conflict with the utterances of this Court upon the subject and amount to an attempted legislative reversal of the decisions of this Court by which the validity of bonds issued by the counties and districts to raise money for such purposes was upheld. I did not agree with the majority of the members of the Court in those decisions but hold that the issuing of such bonds and the raising of the money by the counties and districts for such purpose was not a county purpose but upon the contrary was what the Legislature now declares it to be, namely, an expense of the State for the general benefit and "not for a county purpose and for no other purpose."
That view was maintained by me under the provisions of the Constitution as it then existed and as the provisions in relation to the subject now exist. See Lewis v. Leon County,91 Fla. 118, 107 So.2d Rep. 146; Keggin v. Hillsborough, 71 Fla. 356, 71 So.2d Rep. 372.
It has been many times pointed out as in the last cited case that while the building and maintenance of roads is a sovereign power and function of the State the policy of the State, up to the establishment of the new system of State Highways, had been to delegate the function of road *Page 369 
construction and maintenance to the counties and thus made that expense a county purpose. It was a method of distributing the burden which the construction and maintenance of highways creates. Therefore, obligations created by counties for that purpose were essentially county obligations whatever form those obligations took and justified a county tax for that purpose, it being for a county purpose and none other.
When the State designated a system of highways as State roads, took over the construction and maintenance of them and assumed title and ownership of them, such enterprise became exclusively a state expense. Such were the views I entertained. But this Court in the Lewis-Leon County case, supra, held that bonds issued by the County to aid in the construction of State Highways were county obligations for county purposes and no other purpose.
Now the statute, House Bill 65-X, Chapter 15659, Acts 1931, declares that money raised by the counties and road districts and expended for such purpose as well as its own county roads not included in the State system were, are and will be constructed as State projects.
So far as the statute operates prospectively, I find no objection to the proposition because it is within the power of the State to take over the function of road construction and maintenance in its entirety but so far as it relates to obligations incurred by the counties to discharge which taxes may be levied by counties for county purposes only under Sec. 5 Art. IX Const., and under which county bonds have been adjudged by this Court to be valid, I have difficulty in understanding how it can be held under authority of legislative fiat that the indebtedness incurred by the counties and the money expended for such purposes was incurred and expended for State projects, and that such expense "is and will be a legitimate proper State expense for a general and State purpose and should be wholly borne by the State of Florida." *Page 370 
Section 7 of the Act constitutes the major promise upon which the argument in support of the distribution of the second gas tax rests. I cannot concede that the Legislature has the power to declare a county obligation to discharge which a county tax was justified under the constitution which limits such taxes to county purposes and for no other purposes to be now, after such obligations have been declared by the courts to be valid county obligations, a "legitimate State expense for a general and State purpose and should be wholly borne by the State of Florida."
This question was thoroughly discussed by Mr. Justice Strum and concurred in by all the members of the Court in Amos v. Mathews, 99 Fla. 1, 126 So.2d Rep. 308.
There is no material difference between the State policy as outlined in Chapter 15659, Acts of 1931, House Bill 65-X, and that outlined by Chapters 14486-14575 Acts 1929, which were the subject of consideration in Amos v. Mathews, supra.
In the last analysis the act under consideration undertakes to disburse a State tax in payment of county and road and bridge district bonds, obligations incurred by the counties and districts in the performance of county functions and to discharge which the counties are empowered by Section 5 Art. IX of the Constitution to levy a tax and which the State by the Constitution is prohibited from levying a tax to discharge.
I also agree with Mr. CHIEF JUSTICE BUFORD that the act was never passed by the Legislature in the manner and according to the requirements prescribed by the Constitution.
BUFORD, C.J., concurs.
                   ON PETITION FOR REHEARING.